Title: To Alexander Hamilton from William Irvine, 20 February 1800
From: Irvine, William
To: Hamilton, Alexander


          
            Dear Sir,
            Philadelphia Febry. 20th 1800
          
          The army returns will in course have shewn you, that my son, Capt. Callender Irvine has been long sick absent, so long indeed that it has become matter of doubt with him whether in honor he should continue to hold a Commission, not being able to do the duty; I persuaded him to let the matter rest a  while longer, and in expectation  of meeting you here promised him that I wold state the case to you, as I have not that pleasure I take the liberty of addressing  you in this way—I am not without some hope that he may possibly recover, the spring will probably fix his fate one way or other—but if he should recover  an indulgence of two or three months in the beginning of summer may be necessary on the Sea shore to restore him fully, and I have ventured to tell him that  I am almost certain you will indulge him in every decent,  reasonable request—His education & habits fits him in my opinion to make a respectable officer, and altho my  Son, I think I need not tell you that I would not say so of him,   unless I thought so, I mention this merely because I know you will be desirous of retaining  such in service—
          General Lee will forward this to you, and take the trouble of receiving any communication you will be so good to make either to me or Capt. Irvine—I regret much that I did not   meet you here, I wished much to converse with you, on two or three other matters,   which can not be so well done in writing.
          I am with much regard & esteem Dear Sir Your friend & Servt.
          
            Wm. Irvine
          
          Major Genl. Hamilton
        